Case: 15-10134      Document: 00513198174         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 15-10134
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        September 17, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JUAN CENICEROS-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 4:14-CR-2


Before DAVIS, JONES and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Ceniceros-
Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Ceniceros-Gonzalez has filed a response.
       The record is not sufficiently developed to allow us to make a fair
evaluation of Ceniceros-Gonzalez’s claims of ineffective assistance of counsel.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10134     Document: 00513198174     Page: 2   Date Filed: 09/17/2015


                                  No. 15-10134

See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct.
123 (2014). Nor is the record sufficiently developed for us to address Ceniceros-
Gonzalez’s contentions that his guilty plea was induced by force, threats, or an
unfulfilled promise that does not appear in the record. See United States v.
Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984). We therefore decline to consider
these claims without prejudice to Ceniceros-Gonzalez’s right, if any, to seek
collateral review. See Isgar, 739 F.3d at 841; Corbett, 742 F.2d at 178 n.11.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ceniceros-Gonzalez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, Ceniceros-Gonzalez’s request for appointment
of new counsel is DENIED, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2